This action was brought to recover $367.35, the agreed price for wine sold and delivered by plaintiff to defendant at his instance and request. The case was tried before the court, without a jury, findings filed, and judgment thereupon entered for plaintiff as prayed. This appeal is from the judgment and order denying a new trial. The first point made is, that the evidence does not sustain the findings. The evidence is not pointed out in the brief of appellant, and no suggestion made as to the respects wherein the evidence fails to support the findings or any finding. In such case we will not endeavor to discover the respects wherein the evidence is insufficient, but will presume that it supports every material finding of fact.
The claim is further made that the court failed to find upon the affirmative allegations of defendant's answer as to rescission and counterclaim.
The court found that none of the allegations of defendant's answer and cross-complaint are true. This was sufficient.(Williams v. Hall, 79 Cal. 607.)
We advise that the judgment and order be affirmed.
Gray, C., and Smith, C., concurred.
For the reasons given in the foregoing opinion the judgment and order are affirmed.
McFarland, J., Henshaw, J., Temple, J.